Appeal Dismissed and Memorandum Opinion filed July 10, 2018.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00119-CV

                          FRANCES SMITH, Appellant
                                          V.
                     OAK BEND APARTMENTS, Appellee

                On Appeal from County Civil Court at Law No. 4
                             Harris County, Texas
                       Trial Court Cause No. 1103933

                  MEMORANDUM                       OPINION
      This is an appeal from a final judgment signed February 6, 2018. The appellate
record was complete as of April 5, 2018. Appellant’s brief was due May 7, 2018. No
brief or motion for extension of time to file the brief was filed.

      On May 17, 2018, the court ordered appellant to file a brief by June 18, 2018.
We cautioned that if appellant failed to comply with our order, we would dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      No brief or motion for extension of time to file the brief has been filed.
Therefore, the appeal is DISMISSED.



                                 PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown




                                       2